
	

114 HR 1584 IH: Cybercrime Anti-Resale Deterrent and Extraterritoriality Revision Act of 2015
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1584
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2015
			Mr. Langevin introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide greater extraterritorial criminal jurisdiction
			 over certain credit card and other access device fraud offenses.
	
	
 1.Short titleThis Act may be cited as the Cybercrime Anti-Resale Deterrent and Extraterritoriality Revision Act of 2015 or the CARDER Act of 2015. 2.Extraterritorial jurisdictionSubsection (h) of section 1029 of title 18, United States Code, is amended to read as follows:
			
 (h)Any person who, outside the jurisdiction of the United States, engages in any act that, if committed within the jurisdiction of the United States, would constitute an offense under subsection (a) or (b), shall be subject to the fines, penalties, imprisonment, and forfeiture provided in this title if the offense involves an access device issued, owned, managed, or controlled by a financial institution, account issuer, credit card system member, or other entity organized under the laws of the United States, or any State, the District of Columbia, or other territory of the United States..
		
